                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


UNITED STATES OF AMERICA

       v.
                                                     Criminal Action No. TDC-18-0157
LEEELBAZ,

       Defendant.



                                          ORDER

      For the reasons stated during the December 14,2018 Case Management Conference, it is

hereby ORDERED that the Motion for a Continuance, ECF No. 98, is DENIED IN PART:

      1. The Motion is DENIED as it relates to the late-disclosed discovery.

      2. The Government is instructed to FILE its submission on the issue of the privileged

            information by December 17,2018 at 12:00 noon. Defendant Lee Elbaz shall respond

            by December 18,2018 at 12:00 noon.

      3. The oral request to continue the pretrial deadlines is DENIED.




Date: December   J.!l, 2018
                                                          THEODORE D. CHUA G
                                                          United States District Judge
